Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 15-20 as a whole define(s) a program, and this is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).  It is recommended that the claim recite a “non-transitory computer readable medium . . ..”  
Note that par. 68 of the corresponding PGPUB discloses a carrier wave. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module implemented” in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Hercus (20090119236).
Regarding claim 1, Hercus discloses in a digital medium environment to optimize architecture of a neural network, a method implemented by a computing device, the method comprising (abstract): 
identifying survived neurons of the neural network, the survived neurons having an activation scale greater than or equal to a threshold (pars. 80-83, initiating neuron is active); 
identifying dead neurons of the neural network, the dead neurons having an activation scale less than the threshold (par. 85, unused neurons are then associated); and 
adding a particular dead neuron to a layer of the neural network having at least some of the survived neurons (par. 85, using unused neurons).
Regarding claim 2, see figure 8 item 86 which shows the process is repeated. 
Regarding claim 3, see figure 8 item 85 and par. 84-85 which shows linking neurons that link the unused neuron with the active neurons.  
Regarding claim 4, this process is only on matching neurons not on all neurons.
Regarding claim 5, the neuron activation scale is read on by an neuron being used or unused.  Therefore, see pars. 82-85.
Regarding claims 8-12, see the rejection of claims 1-5.
Regarding claims 15-17, see the rejection of claims 1-5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Qiao (article titled “Neural Rejuvenation: Improving Deep Network Training by Enhancing Computational Resource Utilization”, please note that there is an additional inventor in the article and thus is qualifies as prior art).
Regarding claim 1, Qiao discloses in medium environment to optimize architecture of a neural network, a method implemented by a computing device, the method comprising (abstract): 
identifying survived neurons of the neural network, the survived neurons having an activation scale greater than or equal to a threshold (section 3.1); 
identifying dead neurons of the neural network, the dead neurons having an activation scale less than the threshold (section 3.2); and 
adding a particular dead neuron to a layer of the neural network having at least some of the survived neurons (section 3.2).
Regarding claim 2, see section 3.2, parameter reinitialization.
Regarding claim 3, see section 3.2, parameter reinitialization.
Regarding claim 4, see section 3.2, describing that it is dependent on resource allocation.  
Regarding claim 5, see section 1, “Resource utilization monitoring”.
Regarding claims 6-7, see section 3.2 which teaches expanding and taking into account resource constraints.  
Regarding claims 8-18, see the rejection of claims 1-7.
Regarding claim 19, see section 3.2, resource reallocation.
Regarding claim 20, see section 3.2 which teaches defined resource constraints.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666